

117 HRES 65 IH: Recognizing the roles and the contributions of America’s certified registered nurse anesthetists and their critical role in providing quality health care for the public, especially during the ongoing COVID–19 pandemic.
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 65IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Joyce of Ohio (for himself and Ms. Roybal-Allard) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing the roles and the contributions of America’s certified registered nurse anesthetists and their critical role in providing quality health care for the public, especially during the ongoing COVID–19 pandemic.Whereas certified registered nurse anesthetists are essential to America’s health care system, providing high-quality, cost-effective anesthesia care for more than 150 years;Whereas certified registered nurse anesthetists safely administer approximately 49 million anesthetics to patients each year;Whereas certified registered nurse anesthetists are the primary providers of anesthesia care in rural America, enabling health care facilities in these medically underserved areas to offer obstetrical, surgical, trauma stabilization, and pain management services;Whereas certified registered nurse anesthetists practice in every setting in which anesthesia is delivered, including—(1)traditional hospital surgical suites and obstetrical delivery rooms;(2)the offices of dentists, podiatrists, ophthalmologists, and plastic surgeons;(3)ambulatory surgical centers; and(4)the United States Military and Public Health Services and Department of Veterans Affairs medical facilities;Whereas certified registered nurse anesthetists are serving on the front lines of the ongoing COVID–19 pandemic, using their advanced skills in airway management, intubation, and ventilator management to help the sickest COVID–19 patients, leaving the comfort of their homes and families to travel to hospitals and facilities across the country so they can assist where the need is greatest; andWhereas the purpose of National CRNA Week, held January 24, 2021, through January 30, 2021, is to raise public awareness of and celebrate the Nation’s 57,000 certified registered nurse anesthetists and student registered nurse anesthetists: Now, therefore, be itThat the House of Representatives thanks and promotes the profession of certified registered nurse anesthetists and their incredible, selfless, and dedicated service during this COVID–19 pandemic, by encouraging patients, hospital administrators, health care professionals, policymakers, and others to utilize certified registered nurse anesthetists to their full potential and to recognize the work of certified registered nurse anesthetists by participating in National CRNA Week.